Case: 16-60111      Document: 00513641813         Page: 1    Date Filed: 08/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                    No. 16-60111                                     Fifth Circuit

                                  Summary Calendar                                 FILED
                                                                             August 17, 2016
                                                                              Lyle W. Cayce
VINSON BALLARD,                                                                    Clerk

                                                 Plaintiff-Appellant
v.

JACKSON STATE UNIVERSITY; DOCTOR MARCUS A. CHANAY,
Individually and in his Professional Capacity; DOCTOR LORIA BROWN,
Individually and in her Professional Capacity; MICHAEL THOMAS,
Individually and in his Professional Capacity; DOCTOR CAROLYN MYERS,
Individually and in her Professional Capacity; WAYNE GOODWIN,
Individually and in his Professional Capacity; PAMELA MITCHELL,
Individually and in her Professional Capacity; ROBIN PACK, Individually
and in her Professional Capacity; DOCTOR CURTIS JOHNSON,
Individually and in his Professional Capacity; FRANCIS HORTON WHITE,
Individually and in her Professional Capacity; ATTORNEY DAVID
BUFORD, Individually and in his Professional Capacity,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-672


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60111    Document: 00513641813     Page: 2    Date Filed: 08/17/2016



                                 No. 16-60111
      Plaintiff-Appellant Vinson Ballard a/k/a Rev. Vinson Ballard, M.S.,
proceeding pro se on appeal after being represented by counsel in the district
court, makes largely unintelligible complaints about the proceedings and
results of a court supervised and approved settlement of various employment
claims between Ballard and Jackson State University, the sole remaining
Defendant-Appellee. We have carefully and painstakingly reviewed the record
on appeal, including the briefs of the parties and the various rulings and orders
of the magistrate judge and the district court from which Ballard appears to
appeal. As a result of our review, we find no reversible error in any of the
proceedings or rulings, and conclude that Plaintiff-Appellant Ballard has had
all the procedural and substantive process to which he is due. The orders and
rulings from which Ballard appeals are, in all respects,

AFFIRMED.




                                       2